VALLIANT, J.
This is a contested election case for the office of presiding judge of the county court of Sullivan county. It is in its facts exactly like the case, of Montgomery v. Dormer, to he found on page 5 of this volume, the evidence in both cases being practically the same. There was a judgment for the contestant in the circuit court, from which the contestee appealed. :
For the reasons given in Montgomery v. Dormer the judgment in this case is affirmed, and it is ordered that a writ issue out of this'Court directed to the marshal of the court, requiring him to forthwith put the respondent, Estra E. Frazier, in possession of the office of presiding judge of the county court of Sullivan county.
All concur, except Robinson, G. J., who dissents.